Citation Nr: 1111878	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  04-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 30 percent for concussion residuals manifested by headaches. 


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney 


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2002, January 2004, and July 2004 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs. 

These issues were the subject of a June 2010 order of the Court of Appeals for Veterans Claims (Court) that granted a June 2010 joint motion for remand of the parties.  The Court partially vacated the Board's August 2009 decision with regard to these matters. 

Effective July 26, 2000, the Veteran is in receipt of a total disability evaluation based on individual unemployability.


FINDINGS OF FACT

1. The evidence in approximate balance as to whether, since submission of the claim in July 2000, the Veteran's PTSD has caused total occupational and social impairment, to include persistent delusions or hallucinations, and a persistent danger of hurting self.  

2. The Veteran's headaches are not accompanied by very frequent completely prostrating and prolonged attacks.   


CONCLUSIONS OF LAW

1. With resolution of the benefit of the doubt in the Veteran's favor, the criteria for a disability rating of 100 percent for PTSD are approximated. 38 U.S.C.A. §§  1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2010). 

2. The criteria for a disability rating in excess of 30 percent for headaches are not met. 38 U.S.C.A. §§  1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.400(o), 4.1-4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

After careful review of the record on appeal, the Board concludes that VCAA requirements are satisfied.

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA has complied with its duty to notify the Veteran. Although VA did not provide the Veteran with notice of how VA determines a disability rating and an effective date, as required by Dingess, until April 2006, the Board finds this timing error is non-prejudicial because the Veteran was provided an opportunity to respond to this notice before subsequent RO adjudication of his claim in a February 2009 supplemental statement of the case. 19 Vet. App. at 486

Because these are claims for increased initial ratings, which are based on receipt of a notice of disagreement, VA has no duty to provide further notice. 38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 490 (stating that "once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated"). 

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service medical records, authorized and available private medical records, VA treatment records, and Social Security Administration (SSA) records are associated with the claims file. The Veteran attended VA compensation and pension examinations for both headaches and PTSD in May 2008. These examinations are adequate for rating purposes because they include reference to the record, complete descriptions of the Veteran's current level of disability, and opinions supported by medical rationales.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

The rating criteria provide that it is the responsibility of the rating specialist to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2.

Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, accounting for day-to-day fluctuations in the Veteran's disabilities, the evidence does not indicate that a staged rating is appropriate for either issue.

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms that support later medical findings by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board finds the Veteran both competent and credible to report his own symptoms and the effects these symptoms may have on his activities of daily living. The Board also finds no reason of record to doubt the competency or credibility of any medical evidence indicating the Veteran's level of disability due to PTSD or headaches. Therefore, the Board gives all evidence of record equal weight. See Buchanan, 451 F.3d at 1331.

PTSD

The Veteran contends that his PTSD symptoms approximate the criteria for a disability rating in excess of 50 percent. The Board finds that the criteria for a disability rating of 100 percent for PTSD are approximated.

In a July 2004 decision, the RO granted the Veteran's service-connection claim for PTSD and assigned a 10-percent evaluation, effective July 26, 2000, under Diagnostic Code 9411. A DRO decision in February 2009 increased the initial PTSD rating from 10 percent to the current 50 percent. 

Diagnostic Code 9411 is rated under the General Rating Formula for Mental Disorders ("General Rating Formula"). 38 C.F.R. § 4.130.

Under this General Rating Formula, a 50-percent disability rating accounts for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70-percent disability rating accounts for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, General Rating Formula; see also Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100-percent disability rating accounts for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula.

The psychiatric symptoms listed in the rating criteria are not exclusive but are examples of typical symptoms. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assigning a disability rating, VA also considers the global assessment of functioning (GAF) scores assigned by mental health practitioners. GAF scores reflect psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id. A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co- workers). Id. A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). Id. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work). Id.

Private medical records from approximately 1983 to 1998 refer to panic attacks the Veteran experienced. For many years, the Veteran relied on medication to control his psychiatric symptoms. VA psychiatric reports from January and February 2001 reflect that the Veteran was concerned about access to medication so that he could prevent any flare-up of symptoms. At the time, the Veteran did not have any memory or speech impairment and was noted to be appropriately dressed and groomed. The examiner did not find any severe symptoms present, such as hallucinations or suicidal ideation. These treatment notes reflected GAF scores of 65 and 70 for mild to moderate PTSD symptoms. The record shows continued VA treatment for PTSD symptoms, including active participation in anger management classes. VA treatment notes from 2002 to 2006 do not show severe PTSD-related symptoms. The Veteran reported feeling isolated and that he experienced difficulties with anger management. However, he never reported hallucinations, suicidal intention, or incapacitating depression. Healthcare providers did not find the Veteran had poor hygiene or inappropriate behavior. Similarly, VA treatment records from March 2003 and October 2004 show GAF scores of 70 and 73, respectively, for mild to moderate symptoms.

However, in a December 2004 letter by John J. Hartman, Ph.D., the psychiatrist   recounted the Veteran's in-service stressors and how those symptoms affected the Veteran following service. In particular, Dr. Hartman's evaluation indicated that since discharge from active service, the Veteran displayed a marked difficulty in maintaining employment - including committing violent actions on the worksites involving both co-workers and supervisors.  He noted that the Veteran "self-medicated" with alcohol; that the Veteran's ex-wife divorced him; and that he had not been employed since 1997 - the latter being also being substantiated in part by the record which indicates the Veteran last worked in 2000 as a construction worker.  

Dr. Hartman noted that the Veteran's symptoms in December 2004 included a restricted range of affect when recounting horrific stressors, hypervigilance, angry outbursts, sleep disturbances, and anxiety. Dr. Hartman opined that the Veteran had had chronic PTSD for more than 30 years and that his symptoms, including panic attacks, rage outbursts, and impaired ability to concentrate rendered him unemployable. The doctor further opined that the Veteran's symptoms had been at their present severity since 1997.

SSA records indicate that the Veteran has been in receipt of disability benefits since July 1999. An April 2003 SSA record noted anxiety as a secondary diagnosis contributing to his overall disability.

The Veteran underwent a VA examination in May 2008. He reported having depression resulting from isolation and loneliness. He said he avoided leaving his farm whenever possible. The Veteran reported that he "was suicidal but no longer," though he was sad and alone, and at times, overwhelmed. The examiner found the Veteran appropriately groomed and dressed and noted that he behaved appropriately. During the psychiatric examination, the examiner noted a flat affect, depressed mood, and a mildly impaired recent memory. The examiner remarked that the Veteran's attitude toward her was cooperative, friendly, relaxed, and attentive. The examiner diagnosed PTSD and assigned a GAF score of 45, significantly lower than previously assigned. She described the Veteran as "significantly impaired" by his PTSD symptoms. The Veteran's PTSD symptoms necessitated isolation and medication to avoid flare-ups. She stated a poor prognosis for improvement. She found impulse control was fair and that no suicidal or homicidal thoughts were present. 

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

The point of relative evidentiary balance has been reached in this matter.  The Board finds that the Veteran's PTSD symptoms most closely approximate the criteria contemplated by a 100 percent disability rating. 38 C.F.R. § 4.130, General Rating Formula. The record shows that the Veteran's symptoms approximate total social and occupational impairment. 

A 100 percent disability evaluation, effective July 26, 2000, is granted.  


Headaches

The Veteran contends his service-connected concussion residuals manifested as headaches approximate the criteria for a rating in excess of 30 percent. The preponderance of the evidence is against the Veteran's claim; therefore, it is denied.

In a May 1983 decision, the RO granted service connection for concussion residuals manifested as headaches. It assigned a non-compensable rating under Diagnostic Codes 8045-8099. The current 30-percent rating was assigned in a June 2009 DRO decision. The Veteran filed his present claim in July 2000; therefore the Board will consider the evidence of record dating back to one year prior to the claim in order to evaluate the severity of the Veteran's service-connected headaches. See 38 C.F.R. § 3.400(o).

Migraine headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 30-percent disability rating is warranted for characteristic prostrating attacks, which occurred an average of one per month over the last several months. A 50-percent rating is warranted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability. A 50-percent disability rating is the highest evaluation possible under Diagnostic Code 8100.

The rating criteria do not define "prostrating." By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As part of his July 2000 claim, the Veteran submitted a letter by a Dr. J.M., who stated that the Veteran has chronic headaches as a result of his in-service head injury.

A December 2001 consultative examination, conducted at the request of a state agency, indicates that the Veteran experienced persistent headaches, which were aggravated by light and occurred three to four times a month, lasting for about three days depending on the level of his physical exertion.  Furthermore, the Veteran stated that, after cervical spine surgery in 1998, prior to the appeal period, his headaches had improved. As of December 2001, the symptoms the Veteran reported experiencing were a dull sensation over the vortex one to two times a month lasting a few hours. 

Treatment records through 2008 are negative for any specific headaches treatment.

At a May 2008 VA examination, the Veteran reported weekly headaches lasting "hours" and that he treated these headaches with ibuprofen. The examiner noted that "less than half of the attacks are prostrating." The examiner commented that the Veteran's headaches should not pose a limitation on occupational function. In interpreting this examination report, the Board finds that this means that no more than two headaches a month are prostrating under the rating criteria. See 38 C.F.R. § 4.2. 

A 30-percent disability rating is assigned for prostrating attacks occurring on an average once a month over the last several months. However, a 50-percent disability rating is assigned for a much higher level of disability, which includes "very frequent" and "completely prostrating and prolonged attacks." The rating criteria for a 50-percent evaluation require attacks to be both more frequent and also more severe in nature, as indicated by the modifiers "completely" and "prolonged." The Board notes that a 50-percent disability rating is the highest evaluation available under the relevant diagnostic code.

The Veteran reports that he is able to treat his headaches with ibuprofen and that they last a few hours. The Board finds that these symptoms do not constitute the much higher level of disability associated with a 50-percent evaluation for headaches. See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Accordingly, the preponderance of the evidence is against the claim; therefore it is denied. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a disability rating of 100 percent for PTSD is granted, effective July 26, 2000.

Entitlement to a disability rating in excess of 30 percent for concussion residuals manifested by headaches is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


